DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/11/2021, with respect to the rejection of claim 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 102(a)(1) has been withdrawn. 
Since claims 3-6 and 14 are dependent on claim 1, the rejections of claims 3-6 and 14 under 35 USC 102(a)(1) have also been withdrawn. 
Since claim 8 is dependent on claim 1, the rejection of claim 8 under 35 USC 103 has also been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 11 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejections of claims 11, 13, and 15-16 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Markussen (US 2014/0010664), Park et al. (KR 20120071045A; hereinafter Park), and Llorente Gonzalez et al. (US 7,458,776; hereinafter Gonzalez).  The braking modules taught by Gonzalez were interpreted as the yaw bar components. 
Since claim 12 depends upon claim 11 and the rejection of claim 11 has been withdrawn, the rejection of claim 12 under 35 USC 103 has also been withdrawn. However, upon further consideration a new grounds of rejection is made in view of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markussen (US 2014/0010664) in view of Park et al. (KR 20120071045A; hereinafter Park) and Llorente Gonzalez et al. (US 7,458,776; hereinafter Gonzalez). 
Regarding claim 11, Markussen (Fig. 1-3 and 5-8) discloses a base frame assembly (40) for supporting a main shaft housing (20) of a wind turbine (12), the base frame assembly (40) comprising: a base frame (40) having a plurality of mounting pads (49) for receiving the main shaft housing (20) thereon.
Markussen fails to disclose that the base frame comprises at least first and second frame portions, and wherein an underside of the base frame carries a plurality of yaw bar components, and wherein one of the yaw bar components spans a joint between the first and second frame portions and couples the first frame portion to the second frame portion.  

While Markussen fails to disclose a plurality of yaw bars, Markussen (Paragraph 0044) does disclose that the base frame can be coupled to a yaw mechanism, so a means for connecting the base frame to the yaw mechanism would be needed. Gonzalez (Fig. 1-3 and 5) teaches a frame that sits on a yaw mechanism where the frame is coupled to the yaw mechanism via a plurality of braking modules (5 and 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Markussen by coupling the base frame to the yaw mechanism via a plurality of braking modules, as taught by Gonzalez, in order to couple the base frame to a yaw mechanism. The braking modules (5 and 6) have been interpreted as the yaw bar components. 
The combination of Markussen, Park, and Gonzalez fail to explicitly disclose that a yaw bar component (braking module) spans the joint. However, there are only two options for positioning the yaw bar component relative the base frame half portions, where the yaw bar component either spans the joint or not. Since there are a finite number of solutions to positioning the yaw bar component relative the joint and this doesn’t change the function of the braking modules or the base frame half portions and 
Regarding claim 13, Markussen, as modified, discloses the base frame assembly of claim 11, wherein Markussen (Fig. 7), as modified, further discloses a brace component (52) wherein: the brace component (52) comprises a plurality of arm portions (52), each arm portion (52) terminating in a respective support plate (42 and 44); and each one of the mounting pads (49) of the base frame (40) is configured to interface with and be secured to a corresponding one of the support plates (42 and 44) of the brace component (52).  
Regarding claim 15, Markussen, as modified, discloses the base frame assembly of claim 11, wherein Markussen (Markussen: Fig. 7; Gonzalez: Fig. 1-3 and 5), as modified, further discloses that the plurality of yaw bar components (Gonzalez: 5) are attached to the base frame (Markussen: 40). 
Regarding claim 16, Markussen, as modified, discloses the base frame assembly of claim 11, wherein Markussen (Gonzalez: Fig. 1-3 and 5), as modified, . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markussen (US 2014/0010664) in view of Park et al. (KR 20120071045A; hereinafter Park) and Llorente Gonzalez et al. (US 7,458,776; hereinafter Gonzalez) and further in view of Hettick (US 2011/0061332). 
Regarding claim 12, Markussen, as modified, discloses the base frame assembly of claim 11, but fails to disclose a strengthening bar is provided across an upper surface of the joint between the first and second frame portions.  
Hettick (Paragraph 0003, 0038; Fig. 1a-c and 5a-b) teaches a modular tower of a wind turbine where at the joints there are reinforcing layers (strap joints-59) for transferring forces between sections. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Markussen by adding a strap joint over the joints between base frame subcomponents, as taught by Hettick, in order to help transfer forces between the halves. The extra layers of material over the joint have been interpreted as the strengthening bar. 

Allowable Subject Matter
Claims 1-10 and 14 are allowed.

Regarding independent claim 1: 
The closest prior art of record is Markussen (US 9,500,183).
Markussen discloses a base frame assembly for supporting a main shaft housing of a wind turbine, the main shaft housing including a plurality of support feet, the base frame assembly comprising: a base frame having a plurality of mounting pads for receiving the main shaft housing thereon; and a brace component comprising a plurality of arm portions, each arm portion terminating in a respective support plate. 
The closest prior of record fails to disclose:
each brace component terminates in a respective support plate, wherein each one of the mounting pads of the base frame is configured to interface with and be secured to a corresponding one of the support plates of the brace component, and wherein each one of the support plates of the brace component is configured to interface with and be secured to a corresponding one of the plurality of support feet of the main shaft housing.
Claims 2-10 and 14 depend from claim 1 and are therefore allowable. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Danielle M. Christensen/Examiner, Art Unit 3745